DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, and figure 7b in the reply filed on May 26, 2022 is acknowledged.
Claims 2, 4, 6-7, and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 26, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the curved configuration and the non-circular cross-sectional configuration must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted that figure 2 appears to show a curve, but does not constitute the first and/or second fluid flow channels which are defined in claim 1 to be of a dual wall construction and there is no clear way to see in the figure that the curved portion is a dual wall construction at this point when it is considerably far from the corrugated portion which in the figures showing dual wall construction stops at the ends of this section and figure 2 shows a line which appears to depict a seam and therefore the end of the portion with the corrugation which would mean the end of the dual wall construction before the curve portion begins.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the second first fluid flow channel" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Essentially it appears that the term “second first” should actually only be “second” in that such makes more sense, so for speedy prosecution the examiner will consider this limitation to read “second fluid flow channel”.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindberg (2017/0198663).  The reference to Lindberg discloses the recited flexible, thermal-isolating tube (abstract describes a tube and fig 2 shows an air gap which would thermally isolate it the same as applicants), comprising:
a first fluid flow channel portion having a dual-walled configuration (the right side of fig 2 near 35);
a second fluid flow channel portion having a dual-walled configuration (the left side of fig 2 near 50); and
a bellows disposed between and coupled to each of the first and second fluid flow channel portions (23 in fig 2),
wherein the flexible, thermal-isolating tube, including each of the first and second fluid flow channel portions, and the bellows, is configured as a unitary structure (fig 2 shows that via unitary construction through 50, the inner portion of the first and second fluid flow channels 22 and the outer portions of the first flow channel near 20, the bellows portion 23, and the second flow channel near 25,50 are all formed of a unitary construction, where the claim does not require a one piece configuration).  
With respect to claim 3, the bellows extends from an outer wall of the dual-walled configuration of both the first and second fluid flow channels (fig 2 shows the bellows 23 as forming an outer wall between a first near 35,36 and a second near 25,50  fluid flow channels).  
With respect to claim 5,  an inner wall of the dual- walled configuration (22 of fig 2) of the first fluid flow channel has a diameter that is substantially the same as an inner wall of the dual-walled configuration of the second fluid flow channel (fig 2 shows only a slight change in diameter of 22 which is considered substantially the same and near 50 it is substantially the same) such that the inner wall of the dual-walled configuration of the second first fluid flow channel (as noted above this is considered to only read as a second fluid flow channel) and the inner wall of the dual-walled configuration of the second fluid flow channel form an integral structure of substantially constant diameter (as seen between 50 and near left of 34 in fig 4, that 22 has a substantially constant diameter in that substantially permits some change, and if 22 is considered to extend to just end just before it changes in diameter, this whole portion of 22 being of the same diameter and made of a single piece is integral and has substantially a constant diameter).  
With respect to claim 8, the first and second fluid flow channels each independently comprise an end portion chosen from: a cylindrical end portion or a flange end portion (fig 2 shows at least a cylindrical end near 50, and a cylindrical and/or flanged near 20,27).
With respect to claim 9, either or both of the first and second fluid flow channels comprise a curved configuration (fig 2 shows a curved portion from 22 to 34 which would constitute a curved configuration for at least one of the fluid flow channels, where the claim language isn’t specific as to how it is curved).  
With respect to claim 11, configured for carrying oil from a first location to a second location (such is merely intended use, where a metal pipe of this type is capable of conveying any fluid including oil).
With respect to claim 12, configured for carrying compressor air from a first location to a second location (such is merely intended use, where exhaust can contain air, and a metal pip of this type is capable of conveying any fluid including compressed air). 

Claim(s) 1, 3, 5, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Porter (1218895).  The reference to Porter discloses the recited flexible (the corrugations allow for unequal expansion or contraction due to unequal temperatures which is a form of flexibility; pg 1 lines 9-33) thermal isolating tube (pg 1, lines 9-28) comprising a first fluid flow channel portion having a dual walled configuration (see fig 1, the area extending left of the inner wall corrugations near “o” is the first fluid flow channel portion with inner wall and outer wall seen in fig 1 about channel V), a second fluid flow channel portion (see fig 1, the area extending to the right of the inner wall corrugations near “o” is the second fluid flow channel portion with inner and outer walls see in fig 1 about channel V), a bellows “o” between ad coupled to each of the first and second fluid flow channel portions (since such is all formed of a single layer of concentric tubes placed inside one another would lead to all portions being part of the same tube and therefore coupled), the flexible thermal isolating tube including each of the first and second flow channel portions and the bellows is configured as a unitary structure (where the inner and outer tubes forming the structure are welded together at W to form a unitary configuration (suggested in lines 63-67 of page 1, and claim 1 recites an integral unit), the bellows is seen to extend from an inner wall at “o” of the dual walled configuration of both the first and second fluid flow channels, the first and second fluid flow channels at the ends of the inner pipe each independently comprise an end portion which can be seen in figure 1 to form flanges (pg 1, lines 75-84 and fig 1), both of the first and second fluid flow channels comprise curved configurations (the inner pipe curves outward to form the flange and it is this curve on both ends of the inner pipe which form the curved configurations of the first and second fluid flow channels formed by the end sections which are provided with these curves in the walls), and the use of such is set forth for conveying fluids including liquids and gases (pg 1, lines 9-18) where the specific liquids of oil and gases of air are merely intended use where the metallic material used is capable of use with air or oil where such is merely setting forth the intended use of what the pipe is to convey and the reference teaches it is so designed for conveying fluids including liquids and gases of which oil and air are examples thereof.   It is considered at this time that the recitation of welding the two pipes into an integral unit meets the claim limitations of claim 1 that excludes the use of fasteners or brazing of which welding is neither.  If it is later argued that welding is actually prohibited as well see the rejection below.  Also, if it is argued that the terms oil and air set forth more physical structural limitations than merely intended use then see the rejection below as well.
With respect to claim 3, the bellows extends from an outer wall of the dual-walled configuration of both the first and second fluid flow channels (figs 1-3 show the bellows  as forming an outer wall between a first and second fluid flow channels on the left and right ends of the structures).  
With respect to claim 5,  an inner wall of the dual- walled configuration (M of figs 1-3) of the first fluid flow channel has a diameter that is substantially the same as an inner wall of the dual-walled configuration of the second fluid flow channel (figs 2 and 3 at least show no change in the inner diameter of M which is considered substantially the same) such that the inner wall of the dual-walled configuration of the second first fluid flow channel (as noted above this is considered to only read as a second fluid flow channel) and the inner wall of the dual-walled configuration of the second fluid flow channel form an integral structure of substantially constant diameter (as seen between the ends of at least figs 2,3 the diameter of M does not change and has a substantially constant diameter, and M not changing and M being a unitary piece has substantially a constant diameter).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Zurmehly (2015/0052872).  The reference to Porter discloses all of the recited structure above with the exception of forming the first and/or second fluid flow channels of a non-circular cross sectional configuration and forming the metal material of a specific metal such as a super alloy material.  The reference to Zurmehly discloses the recited thermal isolating tube [0032-0036] comprising first and second fluid flow channels formed at either end of the isolating tube 100 (flow channel is 112 and would exist at both ends forming first and second fluid flow channels), there is a dual wall configuration spaced around spacing volume 110 [0035-0036], such is formed as a unitary structure [0033] comprising a one piece configuration such that the unitary structure excludes brazing and fasteners ([0036] defines a unitary structure and [0027] defines a unitary structure as a one piece construction such that the unitary structure excludes brazing and fasteners), the first and second flow channels can be formed at the ends and be cylindrical or flanged, such as flange 118 [0037], the fluid flow channels can comprise curved configurations [0033] and can comprise non-circular cross sectional configurations [0033; 0039], the tube can be configured for carrying oil or air [0036], and the metal used can be a super alloy material [0042].  It would have been obvious to one skilled in the art to modify the cross sectional configuration of Porter to be of any non-circular shape and to modify the metal used to be a super alloy as suggested by Zurmehly where such teaches that shape of cross sections can be varied in dual wall tubes used for temperature isolation in fluid conveying pipes are known when a different shape is required to meet specific needs of the user or for at least improved looks as such are known in the art and would result in predictable results with a reasonable expectation of success based on the teachings of Zurmehly and that various metals are known for making pipes of this type of dual wall structure for temperature isolation and that those metals can include super alloys which would be selected for their beneficial material properties and are known to be used in this same environment as taught by Zurmehly.  
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Zurmehly (2015/0052872).  The reference to Lindberg discloses all of the recited structure above with the exception of forming the first and/or second fluid flow channels of a non-circular cross sectional configuration and forming the metal material of a specific metal such as a super alloy material.  The reference to Zurmehly discloses the recited thermal isolating tube [0032-0036] comprising first and second fluid flow channels formed at either end of the isolating tube 100 (flow channel is 112 and would exist at both ends forming first and second fluid flow channels), there is a dual wall configuration spaced around spacing volume 110 [0035-0036], such is formed as a unitary structure [0033] comprising a one piece configuration such that the unitary structure excludes brazing and fasteners ([0036] defines a unitary structure and [0027] defines a unitary structure as a one piece construction such that the unitary structure excludes brazing and fasteners), the first and second flow channels can be formed at the ends and be cylindrical or flanged, such as flange 118 [0037], the fluid flow channels can comprise curved configurations [0033] and can comprise non-circular cross sectional configurations [0033; 0039], the tube can be configured for carrying oil or air [0036], and the metal used can be a super alloy material [0042].  It would have been obvious to one skilled in the art to modify the cross sectional configuration of Lindberg to be of any non-circular shape and to modify the metal used to be a super alloy as suggested by Zurmehly where such teaches that shape of cross sections can be varied in dual wall tubes used for temperature isolation in fluid conveying pipes are known when a different shape is required to meet specific needs of the user or for at least improved looks as such are known in the art and would result in predictable results with a reasonable expectation of success based on the teachings of Zurmehly and that various metals are known for making pipes of this type of dual wall structure for temperature isolation and that those metals can include super alloys which would be selected for their beneficial material properties and are known to be used in this same environment as taught by Zurmehly.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Rohrssen, Dennis, Keller, Harrison, Haug, Donlan, Uegane, and Godfrey disclosing the state of the art of corrugated tube, some of which show dual wall construction with a free end of an inner wall of the dual wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH